Citation Nr: 0215979	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  99-16 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD.  The Board remanded the instant claim in November 2000 
for further medical development and VCAA compliance.  The 
case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran engaged in combat while serving in the 
Republic of Vietnam during the Vietnam Era and was awarded a 
Combat Infantryman Badge.

2.  The veteran does not have current disability from PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. § 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  PTSD

The veteran contends that he has current disability from PTSD 
as a result of exposure to combat-related stressors while 
serving in Southwest Asia during the Vietnam Era.

Service connection may be established for disability 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  In the absence of chronicity 
at onset, a grant of service connection requires evidence of 
continuity of symptomatology demonstrating that a current 
disability was incurred in service.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
established where all the evidence of record, in addition to 
that pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service. 38 C.F.R. § 
3.303(d).

Effective March 7, 1997, the regulatory provision that 
governs claims for service connection for PTSD, 38 C.F.R. § 
3.304(f), was revised.  Where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should apply 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991). The veteran filed his claim for service connection 
for PTSD in August 1998.  Thus, in the instant case, only the 
amended version applies.

According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and that the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2002).

The United States Court of Veterans Appeals (Court) has held 
that, in addition to demonstrating the existence of a 
stressor, the facts of a particular case must also establish 
that the alleged stressful event was sufficient to give rise 
to PTSD.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  
Subsequently, the Court further elaborated on its analysis in 
Zarycki.  Specifically, the Court held that the sufficiency 
of the alleged stressor is a medical determination and that, 
therefore, the adjudicators may not render a determination on 
this point in the absence of independent medical evidence.  
West v. Brown, 7 Vet. App. 70 (1994).  

In essence, under 38 C.F.R. § 3.304(f), it must first be 
determined whether or not the veteran served in combat.  The 
Board notes that this is a crucial factor in determining a 
veteran's entitlement, as the outcome of this inquiry has a 
significant impact on the evidentiary requirement needed for 
a veteran to prevail in a given case.  If a veteran did 
engage in combat with the enemy, he is entitled to have his 
lay statements accepted, without the need for further 
corroboration, as satisfactory evidence that the claimed 
events occurred, unless his descriptions are not consistent 
with the circumstances, conditions, or hardships of service 
or unless the Board finds by clear and convincing evidence 
that a particular asserted stressful event did not occur.  
Gaines v. West 11 Vet. App. 353, 357.  However, if the 
claimed stressor is not combat related, a veteran's lay 
testimony is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence.  Gaines, Supra.

The Court has also stated that a determination of combat 
status is to be made on the basis of the evidence of record, 
and that 38 U.S.C.A. § 1154(b) itself does not require the 
acceptance of a veteran's assertion that he was engaged in 
combat.  The Court has also held that combat status may be 
determined through the receipt of certain recognized military 
citations or other supportive evidence. Gaines, at 359 
(citing West v. Brown, 7 Vet. App, 70 (1994)).  The phrase 
"other supportive evidence" serves to provide an almost 
unlimited field of potential evidence to be used to "support" 
a determination of combat status.  Id.

In this case, service personnel records show that the veteran 
was awarded the Combat Infantryman Badge, and, therefore, 
establishes that he engaged in combat.  He has testified that 
he witnessed the severe burning of members of his number two 
gun pit crew.  He also indicate as a stressor that his good 
friend, his platoon sergeant, was killed by sniper fire while 
he was on patrol duty for convoys.  His platoon sergeant was 
killed while in a returning convoy and he has been bothered 
by the fact that his good friend was on a different convoy 
without him. 

Although the record establishes that the veteran engaged in 
combat with the enemy, his claim for service connection for 
PTSD must fail because the record does not include the 
required medical evidence diagnosing the condition. 

Service medical records reveal no findings, treatment, or 
diagnoses of PTSD.  After service, the veteran informed his 
VA examiner in May 1995 that he felt he needed some 
tranquilization.  This was related to stressful situations at 
work.  He was placed on Xanax.  However, PTSD nor any other 
psychiatric diagnosis was made.  

In August 1997, Robert Strang, MD submitted a letter to VA on 
the veteran's behalf.  Dr. Strang indicated, in pertinent 
part, that the veteran was having problems with depression 
and anxiety.  He requested that the veteran be provided some 
assistance.  No statements or diagnosis related to combat or 
PTSD was made.

In June 1998, the veteran requested of his VA examiner that 
he wanted to see psychiatry for PTSD.  He had no complaints 
while hospitalized, but stated that he had insomnia, anxiety, 
and an increase in stress in his life.  He was enrolled in 
the PTSD clinic and was set up for PTSD screening.  

In December 1998, the veteran underwent a VA examination.  
Psychiatrically, it was noteworthy that the examiner found 
that the veteran developed increased symptoms of anxiety and 
depressed mood around the time that he was forced to stop 
working due to greatly declining physical abilities.  
However, his psychiatric diagnosis of the veteran's condition 
was adjustment disorder with mixed anxiety and depressed 
mood, chronic, with moderate degree of severity; no 
significant evidence for the diagnosis of PTSD.  

In April 1999, the veteran's wife submitted a statement on 
behalf of the veteran's claim.  She related that she knew and 
was married to the veteran prior to his Vietnam service and 
that his personality was different after his return from 
Vietnam.  She related the veteran's nightmares, speaking in 
Vietnamese in his sleep, and related that although the 
veteran has physical problems, his emotional problems began 
prior to his physical problems.  

Pursuant to the Board's November 2000 remand, VA obtained the 
veteran's medical records used in his favorable determination 
for social security disability benefits and additional VA 
medical records that had not been obtained.  Additionally, a 
VA psychiatric examination was scheduled.  

Unfortunately, the social security disability records all 
point to the primary rationale for the awarding of benefits 
which was the veteran's osteoarthritis and back condition.  
Furthermore, none of his VA medical records showed any 
findings, treatment or diagnosis of PTSD.  Further, in 
May 2002, the veteran underwent VA examination in connection 
with this claim.  A thorough examination, with review of the 
claims folder, revealed that based on the examination and the 
findings of the examiner, it appeared that the veteran's 
diagnosis was dysthymia.  The examiner stated that 
specifically, the veteran's depressed and anxious mood had 
their onset when the veteran's physical impairments became 
severely sufficient to prevent him from working.  Notations 
made from the veteran's contacts with the mental health 
clinic clearly linked his experience of symptoms to his level 
of pain and physical disability.  His current diagnosis, 
dysthymic disorder, which began as an adjustment disorder in 
relation to physical impairments but now meets the dysthymic 
criteria due to its longevity, does not contribute to his 
occupational or social impairment.  His disability, according 
to the examiner, did not appear to be related to his active 
duty, but is related to his physical impairments.  The 
examiner also indicated that the additional VA medical 
records and the social security disability records obtained 
pursuant to the remand, did not alter the outcome of the 
evaluation.  The examiner specifically stated that the 
veteran did not have PTSD.  

The veteran and his wife believe that he has PTSD, and his 
wife specifically discusses in her letter the changes in his 
behavior and personality after Vietnam service.  Nonetheless, 
as a laypersons, neither the veteran nor his wife is 
competent to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  One requirement for service connection is the 
current existence of the claimed condition.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Unfortunately, there is 
no competent medical evidence of PTSD.  Therefore, service 
connection for PTSD is not warranted.  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002), which became effective on 
November 9, 2000.  The VCAA redefines VA's duty to assist and 
enhances the duty to notify claimants about information and 
evidence necessary to substantiate a claim.  The VCAA also 
eliminates the requirement that a claim be well grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was specifically 
notified of the provisions of the VCAA in January 2001 and 
via his supplemental statement of the case (SSOC) in 
June 2002.  The RO informed the veteran of what assistance VA 
would provide, what was needed from him, and the time limits 
associated with his claim.  Various notices and 
communications, also from the RO, such as the March 1999 
rating decision, and the June 1999, statement of the case, 
informed the veteran of the applicable laws and regulations 
needed to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

He has also had the opportunity to testify at a hearing 
regarding his claim.  He declined.  The Board therefore finds 
that VA has complied with all obligations to inform the 
veteran of the applicable laws and regulations and with all 
duties to assist the veteran in the development of the issue 
discussed above.  Thus, a remand for further technical 
compliance with the provisions of the VCAA is not necessary.  



ORDER

Service connection for PTSD is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

